EXHIBIT 10.169

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned, INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation, (“Assignor”) hereby assigns to INLAND AMERICAN REAL ESTATE
TRUST, INC., a Maryland corporation, (“Assignee”) all of Assignor’s right, title
and interest as a party to that certain Purchase and Sale Agreement [Portfolio
#2] (the “Purchase Agreement”) by and between INLAND REAL ESTATE ACQUISITIONS,
INC., (“Buyer”), and SUNTRUST BANK, a Georgia banking corporation, (“Seller”),
dated October 17,  2007, as amended, with respect to the purchase and sale of
those certain parcel(s) of land more fully defined on Exhibit A, attached hereto
(the “Property”).

 

By execution hereof by Assignee, Assignee for itself and its successors and
assigns hereby accepts the assignment and assumes all of the obligations of
Assignor under the Purchase Agreement with respect to the Properties.  The
Assignor acknowledges and agrees that notwithstanding the foregoing the Assignor
is not released from any of its obligations under the Purchase Agreement.

 

This Assignment is effective as of the 17th day of March, 2008.

 

ASSIGNOR:

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

 

 

an Illinois corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

 

G. Joseph Cosenza

 

 

Its:

President

 

 

 

 

ASSIGNEE:

 

INLAND AMERICAN REAL ESTATE TRUST,

 

 

INC., a Maryland corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marcia Grant

 

 

 

Marcia Grant

 

 

Its:

Assistant Secretary

 

--------------------------------------------------------------------------------


Exhibit A

 

Pool

 

Prop. ID

 

Property Name

 

Address

 

City

 

State

 

Zip

 

County

 

Bldg
SF

 

3

 

FL00316

 

East Lake Woodlands Office

 

3500 East Lake Road

 

Palm Harbor

 

FL

 

34685

 

Pinellas

 

2,500

 

3

 

FL00322

 

Largo Office

 

3705 East Bay Drive

 

Largo

 

FL

 

34641

 

Pinellas

 

2,400

 

3

 

FL00984

 

Lynn Haven Office

 

700 Florida Avenue

 

Lynn Haven

 

FL

 

32444

 

Bay

 

6,600

 

3

 

FL01015

 

Sebring North Branch

 

3601 U.S. Highway 27 North

 

Sebring

 

FL

 

33870

 

Highlands

 

3,392

 

3

 

FL01050

 

Flagler Beach Branch

 

323 Moody  Boulevard

 

Flagler Beach

 

FL

 

32136

 

Flagler

 

3,722

 

3

 

FL01225

 

Zephyrhills North Office

 

7344 Gall Boulevard

 

Zephyrhills

 

FL

 

34668

 

Pasco

 

4,268

 

3

 

FL01241

 

22nd Avenue North Office

 

2116 4th Street North

 

St. Petersburg

 

FL

 

33704

 

Pinellas

 

3,694

 

3

 

FL01305

 

San Carlos

 

18875 South Tamiami Trail

 

Fort Myers

 

FL

 

33912

 

Lee

 

2,764

 

3

 

FL01340

 

Westland Office

 

1740 West 49th Street

 

Hialeah

 

FL

 

33012

 

Dade

 

6,668

 

3

 

FL01356

 

North 49th Street Branch

 

11701 49th Street North

 

Clearwater

 

FL

 

33762

 

Pinellas

 

2,629

 

11

 

FL00154

 

ST Plaza Gainesville

 

5080 Newberry Road

 

Gainesville

 

FL

 

32607

 

Alachua

 

12,933

 

11

 

FL00201

 

South Port Office

 

10575 South U.S. Highway 1

 

Port St. Lucie

 

FL

 

34952

 

St. Lucie

 

3,200

 

11

 

FL00271

 

Timber Pines Office

 

2356 Commercial Way

 

Spring Hill

 

FL

 

34606

 

Hernando

 

4,778

 

11

 

FL01024

 

Plantation Square Branch

 

5441 North Socrum Loop Road

 

Lakeland

 

FL

 

33809-4274

 

Polk

 

3,425

 

11

 

FL01045

 

Orange Camp Branch

 

2595 South Woodland Boulevard

 

Deland

 

FL

 

32720

 

Volusia

 

4,200

 

11

 

FL01200

 

Suntree Branch

 

3303 Suntree Boulevard

 

Melbourne

 

FL

 

32940

 

Brevard

 

3,638

 

11

 

FL01242

 

Oakhurst Office

 

9130 Oakhurst Road

 

Seminole

 

FL

 

34646

 

Pinellas

 

2,933

 

 

--------------------------------------------------------------------------------